Citation Nr: 1441348	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a back disability, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the February 2009 rating decision, the RO also denied a claim of entitlement to service connection for bilateral hearing loss.  In April 2009, the Veteran submitted a notice of disagreement in which he expressed disagreement with the February 2009 rating decision.  In December 2009, the RO issued a statement of the case denying all three issues.  In his January 2010 substantive appeal, the Veteran expressed disagreement only with the denials of service connection for a left knee and back disability.  Accordingly, the Veteran did not perfect an appeal of the issue of entitlement to service connection for bilateral hearing loss, and that issue is not currently before the Board.

In his January 2010 substantive appeal, the Veteran requested a hearing before the Board.  However, in August 2010 the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This matter was remanded by the Board in June 2011 and January 2013 for further development.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. Clear and unmistakable evidence establishes that the Veteran had a left knee disability prior to active duty service.

2. Clear and unmistakable evidence establishes that the Veteran's preexisting left knee disability was not aggravated by active duty service.

3. The preponderance of competent and credible evidence weighs against finding that there is a nexus between a current back disability and service, to include a left knee injury.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2. A back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

	(CONTINUED ON NEXT PAGE)

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in November 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection on a direct or secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, and identified private treatment records have been associated with the claims file.  

In its June 2011 remand, the Board instructed the AOJ to have the Veteran identify all VA and private treatment providers for his left knee and back including both before and after service, and to obtain those records.  The Veteran did not identify any VA treatment.  In a July 2011 statement, the Veteran indicated he could not remember the treatment he'd received from Beth Israel Hospital for his left knee prior to his active duty service.  Identified private treatment records from Dr. A.J.S., Manchester Chiropractic, and Delray Modern Chiropractic Center were obtained and associated with the claims file.

In the January 2013 remand, the Board instructed the AOJ to obtain the Veteran's private treatment records from the Northeast Spine & Sports Center, as identified by the Veteran in an October 2012 statement.  Treatment records from Northeast Spine & Sports Medicine have been associated with the claims file.

In the January 2013 remand, the Board also instructed the AOJ to make appropriate efforts to obtain all records regarding the Veteran's treatment at the USAGH in Frankfurt, Germany (97th General Hospital) from February 1962 to June 1962.  In February 2013, the National Personnel Records Center responded to a request that a search was conducted, but no records were located.  The Veteran was notified in a March 2013 letter that these records were unavailable, and in an April 2013 letter the Veteran stated he did not know where else the treatment records would be located. 

In the June 2011 remand, the Board instructed the AOJ that after all of the Veteran's private and/or VA medical records were requested, and any obtained records associated with the claims file, the AOJ was to obtain an addendum opinion from the June 2009 VA examiner.  In July 2011, the VA examiner provided an addendum opinion as requested.  In the January 2013 remand, the Board noted the July 2011 addendum VA opinion was obtained prior to the association of the Veteran's private treatment records with the claims file, and therefore they were not reviewed by the VA examiner.  The Board instructed the AOJ to obtain another addendum opinion from the June 2009 VA examiner regarding the nature and etiology of the Veteran's left knee and back disabilities.

In March 2013, the VA examiner provided an addendum opinion, addressing the following opinions as requested by the Board: the existence of a left knee injury prior to the Veteran's entrance to active duty service; whether there was a worsening of the preexisting injury during active duty service, to include as due to the Veteran's left knee injury during service; whether any current left knee disability was incurred in or caused by active duty service; whether any current back disability was incurred in or caused by active duty service; and whether any current back disability was caused or aggravated by a current left knee disability.  The Veteran's treatment records from Northeast Spine & Sports Medicine were not associated with the claims file until after the VA examiner's March 2013 addendum opinion.  However, the Board finds that another addendum opinion is not necessary, as these records pertain to ongoing treatment of the Veteran's current back disability, and the only information regarding the etiology of the back disability is a repetition of the Veteran's contention already of record.  See July 2012 Pain Diagram form; August 2010 Veteran statement; June 2009 VA examination report. 

Given the association of the Veteran's private treatment records with the claims file, the negative response regarding records of the Veteran's treatment at the USAGH in Frankfurt, Germany (97th General Hospital) and the March 2013 notice letter to the Veteran, the July 2011 and March 2013 addendum opinions from the VA examiner, and the subsequent readjudication of the claim in May 2013, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

	Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Preexisting Disabilities

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154 ; 38 C.F.R. § 3.306(a).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	Left Knee Disability

The evidence of record includes current diagnoses of left knee patellofemoral syndrome and left knee degenerative joint disease.  See June 2009 VA examination report.

The Veteran's service treatment records show that in March 1962, the Veteran fell on stairs and struck his left patella directly.  (The Board notes that although the March 30, 1962 treatment note states the Veteran injured his right patella, all subsequent treatment notes refer to the Veteran having injured his left knee.  See, e.g., April 1962 Orthopedics consultation note).  The service treatment notes indicate a possible fractured patella, and that the Veteran wore a cast, but a May 1962 x-ray report of the left knee stated the bony structures appeared normal.  The Veteran reported tenderness, was instructed not to bear weight on his leg, and was given crutches.  See also August 2010 Veteran statement and pictures (Veteran in a left leg cast with crutches).

The Veteran contends that his in-service fall and injury to his left knee caused his current left knee disability.  See, e.g., October 2008 claim.

The Board finds there is clear and unmistakable evidence that the Veteran's left knee disability existed prior to his active duty service.  Although the Veteran's June 1961 induction examination report listed the Veteran's lower extremities as normal, and did not mention the Veteran's left knee, on his June 1961 Report of Medical History, the Veteran reported swollen or painful joints, as well as "hole in knee left," with treatment at Beth Israel Hospital.  In a February 1962 service treatment note, prior to his fall, the Veteran complained of pain in the patellar and inner region of the left knee, and reported that he had injured his left knee running track 2-3 years earlier.  In March 1962, when the Veteran fell on stairs and landed on his left knee, the treatment note shows the Veteran reported that he had fractured the patella in high school.  The Veteran again reported an injury to his left patella three years prior during the April 1962 orthopedics consultation.  Finally, upon VA examination in June 2009, the Veteran reported that he injured his left knee in high school when he fell while running, fracturing his patella, and that his fall in service re-injured his left knee.  In his March 2013 addendum opinion, the June 2009 VA examiner opined that the Veteran had a patella fracture of his left knee in high school, and that this was a preexisting injury prior to entering service.

The Board also finds that there is clear and unmistakable evidence that the Veteran's preexisting left knee disability was not aggravated by his active duty service, as the left knee disability did not undergo an increase in severity.  Upon separation from service, in his July 1963 Report of Medical history, the Veteran noted he had fractured his knee cap, and the examiner noted the Veteran fractured his knee cap in high school, which "healed without complications."  No mention was made of the Veteran's in-service knee injury.  In the July 1963 separation examination report, the Veteran's lower extremities were evaluated as normal.  In his March 2013 addendum opinion, the June 2009 VA examiner opined that even though the Veteran had to have a full leg cast and crutches during service, and experienced intermittent knee pain during service, his active duty service did not cause any worsening of the underlying severe pathology of the knee.  The VA examiner explained that a patella fracture like the one the Veteran suffered prior to service almost always leads to degenerative joint disease and pain and discomfort years later, and the Veteran would have developed degenerative joint disease and left knee patellofemoral syndrome anyway.  The VA examiner opined that the Veteran's active duty service did not cause any an acceleration of the Veteran's degenerative joint disease.  See also July 2011 addendum opinion; June 2009 VA examination report.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserted his belief that his left knee disability was aggravated by his service, to include the fall in service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

While the Veteran is competent to report symptoms associated with his left knee, such as pain, swelling, and difficulty with movement, the matter of whether the preexisting knee disability was aggravated beyond its natural progress is not a simple medical question and the Veteran is not competent to render such an opinion.  As discussed above, the VA examiner explained that a patella fracture like the one the Veteran suffered prior to service almost always leads to degenerative joint disease and pain and discomfort years later, and the Veteran would have developed degenerative joint disease and left knee patellofemoral syndrome anyway.  The Board notes that the VA medical opinions of record are the only competent medical evidence addressing whether the Veteran's disability was worsened beyond its natural progress during service.

As clear and unmistakable evidence establishes that the Veteran's left knee disability existed prior to his active duty service, and clear and unmistakable evidence establishes that the Veteran's preexisting left knee disability was not aggravated by his active duty service, service connection cannot be established for the preexisting left knee disability.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b), 3.306.

	Back Disability

The first element for service connection under Shedden is met, as current diagnoses of lumbar degenerative disc disease and lumbar spondylosis are of record.  See June 2009 VA examination report.

The Veteran contends that his back disability was caused by his left knee disability, because he developed a limp due to the left knee disability, and the altered gait injured his back.  See June 2009 VA examination report; October 2008 claim.

First, because service connection for a left knee disability has not been established, service connection for a back disability cannot be established as secondary to the left knee disability.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection for a back disability also cannot be established on a direct basis.  

The Veteran's service treatment records are silent as to any complaints, diagnoses, or treatment regarding the Veteran's back.  In his July 1963 Report of Medical History upon separation, the Veteran denied any arthritis, bone or joint deformity, and denied ever wearing a brace or back support.  Upon his July 1963 separation examination, the Veteran's spine was evaluated as normal.  The Veteran has not reported an in-service incurrence or aggravation of a back disability, or incurrence of a back injury.  Although the Veteran reported to a chiropractor in February 2011 that he has had a lower back problem on and off for most of his adult life, he did not specify whether the problem began during his active duty service.  See February 2011 Delray Modern Chiropractic Center initial report.  Also, the Veteran reported to the June 2009 VA examiner that his back pain began in the 1970s.  Therefore, the second element for direct service connection under Shedden has not been met.  

Further, the Board finds that even if a back disability or injury was incurred during the Veteran's active duty service, the preponderance of competent and credible evidence weighs against finding a causal relationship between the present back disability and service.

Upon VA examination in June 2009, the VA examiner noted the Veteran's reports regarding his back pain and symptoms, his history, and the Veteran's report that a chiropractor had told him that he developed a limp due to his left knee and the altered gait injured his back.  In his July 2011 addendum opinion, the VA examiner opined that it is less likely as not that the Veteran's current back disability is due to his military service, because his current degenerative disc disease and lumbar spondylosis are usually due to the normal aging process and daily wear and tear.  The VA examiner also opined that he did not see any evidence of a back or lumbar spine injury in the Veteran's fall in service, and that the Veteran's left knee condition did not worsen or cause a lumbar spine condition, again because it is at least as likely as not due to the normal aging process.  The VA examiner repeated this opinion and rationale in his March 2013 addendum opinion.

The Veteran has not alleged that his current back disability is related to his active duty service other than as a result of an altered gait caused by his left knee disability.  See October 2012 Veteran statement; July 2012 Northeast Spine & Sports Medicine pain diagram; August 2010 Veteran statement; June 2009 VA examination report; October 2008 claim.  

Again, the Board has carefully considered the Veteran's lay assertions, and acknowledges that a layman is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms associated with his back, such as pain and difficulty with movement, the diagnosis of his back disability (in this case degenerative disc disease and lumbar spondylosis) requires sufficient education, training, or experience to offer a medical diagnosis.  For this reason, his back disability is not a simple medical condition capable of lay diagnosis and the Veteran is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the back disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current back disability and the Veteran's active duty service, except for the Veteran's own bare statements that are not competent for reasons stated herein.  

As the preponderance of the competent and credible evidence weighs against finding a causal relationship between the Veteran's current back disability and an injury incurred or aggravated during service, service connection cannot be established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a back disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


